DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eller et al (“Eller”) (US 20170274994 A1).
For claim 1, Eller discloses a rotorcraft (Figs. 1-4) having an engine powered mode and an autorotation mode, the rotorcraft comprising:
an engine (24);
a drivetrain (Fig. 4) configured to receive torque and rotational energy from the engine (24) in the engine powered mode;
a main rotor system (28) coupled to the drivetrain and rotatable to generate lift and forward thrust for the rotorcraft in the engine powered mode (Para 0037, rotor is driven about axis A in Fig. 4); and
42) coupled to the drivetrain (through 94) and rotatable to generate forward thrust for the rotorcraft in the engine powered mode (Fig. 4, rotates about axis T);
wherein, in the autorotation mode, the pusher propeller is aerodynamically driven responsive to airflow therethrough and the drivetrain is configured to receive torque and rotational energy from the pusher propeller, thereby providing power to the main rotor system (Para 0087, “With the propeller 42 in a windmill-brake state, the airflow will rotate the propeller 42, which will subsequently drive rotation of the main rotor assembly 18 and thus maintain rotor speed for controlled flight”).
For claim 2, Eller discloses the rotorcraft as recited in claim 1 wherein the drivetrain further comprises a transmission (Fig. 3) between the engine (input shaft 52 from engine) and the main rotor system (lower rotor shaft 46), the transmission configured to adjust a rotating speed ratio between the engine and the main rotor system (using gears in Fig. 3).
For claim 3, Eller discloses the rotorcraft as recited in claim 2 wherein the drivetrain further comprises a driveshaft (Fig. 4, 92) coupling the transmission (shown to the left) and the pusher propeller (42 at right of figure).
For claims 6-8, Eller discloses the rotorcraft as recited in claim 1 wherein the main rotor system further comprises a non-rigid, fully articulated main rotor system comprising a plurality of rotor blades coupled to a rotor hub such that each rotor blade is configured to independently flap relative to the rotor hub about a flapping axis (Para 0042 “individual blade control (IBC)”, 0047).
For claim 9, Eller discloses the rotorcraft as recited in claim 1 wherein the pusher propeller further comprises a plurality of variable pitch rotor blades (Para 0087, “the pitch of the plurality of propeller blades 47 is adjusted”).
For claim 10, Eller discloses the rotorcraft as recited in claim 9 wherein the pitch of the rotor blades of the pusher propeller is collectively controllable (Para 0087, “the pitch of the plurality of propeller blades 47 is adjusted”, therefore they are adjusted collectively, or together).
For claim 11, Eller discloses the rotorcraft as recited in claim 9 wherein the pitch of the rotor blades of the pusher propeller is greater in the engine powered mode than in the autorotation mode of the rotorcraft (Para 0087, “During autorotation, the pitch of the plurality of propeller blades 47 is adjusted from a position configured to generate thrust to a position that functions in a windmill-brake state (generating power with an increased drag)”).
For claim 12, Eller discloses the rotorcraft as recited in claim 9 further comprising a manual input for reducing the pitch of the rotor blades of the pusher propeller when the rotorcraft transitions from the engine powered mode to the autorotation mode (Para 0087, “This change in the propeller pitch occurs through either a manual or automatic input provided by the fly-by-wire flight control system 120”).
For claim 13, Eller discloses the rotorcraft as recited in claim 9 further comprising a flight control system configured to reduce the pitch of the rotor blades of the pusher propeller when the rotorcraft transitions from the engine powered mode to the autorotation mode (Para 0087, “This change in the propeller pitch occurs through either a manual or automatic input provided by the fly-by-wire flight control system 120”).
For claim 14, Eller discloses the rotorcraft as recited in claim 1 further comprising an anti-torque system coupled to the drivetrain and rotatable to generate anti-torque thrust for the rotorcraft in the engine powered mode (Fig. 3, second rotor assembly 28 provides anti-torque).
For claim 15, Eller discloses the rotorcraft as recited in claim 14 wherein the anti-torque system further comprises variable pitch rotor blades (Para 0048, “the lower rotor assembly 32 may have a collective pitch that differs from the collective pitch of the upper rotor assembly 28”).
For claim 17, Eller discloses a rotorcraft (Figs. 1-4) having an engine powered mode and an autorotation mode, the rotorcraft comprising:
an engine (24);
Fig. 4) configured to receive torque and rotational energy from the engine (24) in the engine powered mode;
a main rotor system (28) coupled to the drivetrain and rotatable to generate lift and forward thrust for the rotorcraft in the engine powered mode (Para 0037, rotor is driven about axis A in Fig. 4);
a pusher propeller (42) coupled to the drivetrain (through 94) and rotatable to generate forward thrust for the rotorcraft in the engine powered mode (Fig. 4, rotates about axis T), the pusher propeller including a plurality of variable pitch rotor blades (Para 0087, “the pitch of the plurality of propeller blades 47 is adjusted”); and
a flight control system (120) configured to collectively control the pitch of the rotor blades of the pusher propeller (Para 0042);
wherein, in response to the rotorcraft transitioning from the engine powered mode to the autorotation mode, the flight control system reduces the pitch of the rotor blades of the pusher propeller (Para 0087, “During autorotation, the pitch of the plurality of propeller blades 47 is adjusted from a position configured to generate thrust to a position that functions in a windmill-brake state (generating power with an increased drag)”); and
wherein, in the autorotation mode, the pusher propeller is aerodynamically driven responsive to airflow therethrough and the drivetrain is configured to receive torque and rotational energy from the pusher propeller, thereby providing power to the main rotor system (Para 0087, “With the propeller 42 in a windmill-brake state, the airflow will rotate the propeller 42, which will subsequently drive rotation of the main rotor assembly 18 and thus maintain rotor speed for controlled flight”).
For claim 20, Eller discloses the rotorcraft as recited in claim 17 wherein the main rotor system further comprises a fully articulated main rotor system including a plurality of rotor blades coupled to a rotor hub such that each rotor blade is configured to independently flap relative to the rotor hub about a flapping axis (Para 0042 “individual blade control (IBC)”, 0047).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eller in view of Morgan et al (“Morgan”) (US 6364249 B1).
For claim 4-5, Eller discloses the rotorcraft as recited in claim 2 but fails to disclose that the drivetrain further comprises a freewheeling unit, comprising a sprag clutch, coupled between the engine and the transmission.
However, Morgan teaches a freewheeling unit, comprising a sprag clutch (Col 3, lines 34-35, “The reduction gear 128 is mounted to the drive shaft 130 via a sprag clutch 132”), coupled between the engine (Fig. 4, 102) and the transmission (106)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Eller by having a freewheeling unit, comprising a sprag clutch, coupled between the engine and the transmission as disclosed by Morgan. One of ordinary skill in the art would have been motivated to make this modification to provide a way to Eller, Para 0087).
For claim 19, Eller discloses the rotorcraft as recited in claim 17 wherein the drivetrain further comprises:
a transmission (Fig. 3) between the engine (input shaft 52 from engine) and the main rotor system (lower rotor shaft 46), the transmission configured to adjust a rotating speed ratio between the engine and the main rotor system (using gears in Fig. 3);
a driveshaft (Fig. 4, 92) coupling the transmission (shown to the left) and the pusher propeller (42 at right of figure);
but fails to disclose a freewheeling unit coupled between the engine and the transmission.
However, Morgan teaches a freewheeling unit coupled between the engine and the transmission (Para 0024, “the overrunning clutch may be a sprag clutch that may provide a one-way torque to driveshaft 130”, Fig. 3A)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Eller by having a freewheeling unit coupled between the engine and the transmission as disclosed by Morgan. One of ordinary skill in the art would have been motivated to make this modification to provide a way to disengage the main rotor from the engine in order that “During autorotation, only the propeller 42 is configured to drive rotation of the main rotor assembly 18” (Eller, Para 0087).

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eller in view of Mouille et al (“Mouille”) (US 3506219 A).
For claim 16, Eller discloses the rotorcraft as recited in claim 14 but fails to disclose that the anti-torque system further comprises a tail rotor system.
tail rotor 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Eller by having an anti-torque system that comprises a tail rotor as disclosed by Mouille. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (dual main rotor anti-torque system) for another (tail rotor anti-torque system) to obtain predictable results (providing anti-torque for a rotorcraft). Additionally, one would be motivated to make this modification for weight, size, or noise considerations.
For claim 18, Eller discloses the rotorcraft as recited in claim 17 but fails to disclose an anti-torque system coupled to the drivetrain and rotatable to generate anti-torque thrust for the rotorcraft in the engine powered mode, the anti-torque system including a tail rotor system having a plurality of variable pitch rotor blades.
However, Mouille teaches a rotorcraft with an anti-torque system that comprises a tail rotor system having a plurality of variable pitch rotor blades (Col 4, lines 17-20, “The pitch angles of the blades of shrouded tail rotor 7 and propelling airscrew 9 may be made to assume positive or negative values, respectively on either side of a zero-pitch position at which no thrust is exerted”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Eller by having an anti-torque system that comprises a tail rotor with a plurality of variable pitch rotor blades as disclosed by Mouille. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (dual main rotor anti-torque system) for another (tail rotor anti-torque system) to obtain predictable results (providing anti-torque for a rotorcraft). Additionally, one would be motivated to make this modification for weight, size, or noise considerations.

Claims 4-5, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eller in view of Hefner et al (“Hefner”) (US 20200070996 A1).
For claim 4-5, Eller discloses the rotorcraft as recited in claim 2 but fails to disclose that the drivetrain further comprises a freewheeling unit, comprising a sprag clutch, coupled between the engine and the transmission.
However, Hefner teaches a freewheeling unit, comprising a sprag clutch, coupled between the engine and the transmission (Para 0024, “the overrunning clutch may be a sprag clutch that may provide a one-way torque to driveshaft 130”, Fig. 3A)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Eller by having a freewheeling unit, comprising a sprag clutch, coupled between the engine and the transmission as disclosed by Hefner. One of ordinary skill in the art would have been motivated to make this modification to provide a way to disengage the main rotor from the engine in order that “During autorotation, only the propeller 42 is configured to drive rotation of the main rotor assembly 18” (Eller, Para 0087).
For claim 16, Eller discloses the rotorcraft as recited in claim 14 but fails to disclose that the anti-torque system further comprises a tail rotor system.
However, Hefner teaches a rotorcraft with an anti-torque system that comprises a tail rotor system (Fig. 1, 120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Eller by having an anti-torque system that comprises a tail rotor as disclosed by Hefner. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (dual main rotor anti-torque system) for another (tail rotor anti-torque system) to obtain predictable results 
For claim 18, Eller discloses the rotorcraft as recited in claim 17 but fails to disclose an anti-torque system coupled to the drivetrain and rotatable to generate anti-torque thrust for the rotorcraft in the engine powered mode, the anti-torque system including a tail rotor system having a plurality of variable pitch rotor blades.
However, Hefner teaches a rotorcraft with an anti-torque system that comprises a tail rotor system having a plurality of variable pitch rotor blades (Fig. 1, 120; Para 0022, “The pitch of rotor blades 120 and the pitch of propeller blades 122 may also be managed and/or adjusted”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Eller by having an anti-torque system that comprises a tail rotor with a plurality of variable pitch rotor blades as disclosed by Hefner. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (dual main rotor anti-torque system) for another (tail rotor anti-torque system) to obtain predictable results (providing anti-torque for a rotorcraft). Additionally, one would be motivated to make this modification for weight, size, or noise considerations.
For claim 19, Eller discloses the rotorcraft as recited in claim 17 wherein the drivetrain further comprises:
a transmission (Fig. 3) between the engine (input shaft 52 from engine) and the main rotor system (lower rotor shaft 46), the transmission configured to adjust a rotating speed ratio between the engine and the main rotor system (using gears in Fig. 3);
a driveshaft (Fig. 4, 92) coupling the transmission (shown to the left) and the pusher propeller (42 at right of figure);
but fails to disclose a freewheeling unit coupled between the engine and the transmission.
Para 0024, “the overrunning clutch may be a sprag clutch that may provide a one-way torque to driveshaft 130”, Fig. 3A)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Eller by having a freewheeling unit coupled between the engine and the transmission as disclosed by Hefner. One of ordinary skill in the art would have been motivated to make this modification to provide a way to disengage the main rotor from the engine in order that “During autorotation, only the propeller 42 is configured to drive rotation of the main rotor assembly 18” (Eller, Para 0087).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rotor Drive And Control System For A High Speed Rotary Wing Aircraft by Cotton et al (US 20060269413 A1) discloses a rotorcraft with gearing to provide for driving a main rotor from a pusher propeller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642